 MONTGOMERY WARD & CO., INC.65MontgomeryWard&Company, Inc. and GeneralTeamsters&AlliedWorkers, LocalUnion No.992, an affiliated Local Union of the InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Independent,Petitioner.Case 5-RC-9170May 29, 1975DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn December 31, 1974, the Regional Director forRegion 5 issued a Decision and Order in the above-entitledproceeding in which he dismissed thepetition on the basis of his finding to be inappropri-ate both the Petitioner's primary unit of all truckdri-vers,warehousemen, and helpers located at theEmployer's warehouse facility, and its alternativeunit of all employees at the warehouse. Thereafter, inaccordancewith the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended,the Petitioner filed a timely request for review of theRegional Director's decision on the ground that inreaching the aforementioned conclusions he depart-ed from precedent and made findings of fact whichare clearly erroneous. The Employer filed oppositionto the request for review.On March 13, 1975, the National Labor RelationsBoard, by telegraphic order, granted the Petitioner'srequest for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding-to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:The Petitioner contends, in view of the geographicseparation, separate supervision, distinctiveness offunction, and absence of significant integration ofoperations between the store and warehouse, that itsprimarily requested warehouse unit is appropriate.We fmd merit in the Petitioner's contention.The Employer, an Illinois corporation, is engagedin the nationwide sale and distribution of merchan-dise through a system of catalogue warehouses, retailstores, and catalogue stores. The facility involvedhere is a newly I constructed complex located inHagerstown, Maryland, which consists of a one-storyretail store, an, auto service center, and a warehouse.The store and auto center are located about 75 to 80yards apart, and the warehouse is located approxi-mately 2 to 3 miles away from the store. In addition218 NLRB No. 24to selling space, the retail store contains,inter alia, adock area for the receipt of merchandise, a countingand marking area, a number of offices, and fourstorage areas interspersed through the store. Theseparate warehouse facility contains a large storagearea,aservicearea,andapartsdepart-ment/reception area. There are 25 employees whowork in the warehouse facility. Eight, of theseemployees-two customer delivery drivers, twodriver helpers, one shuttle driver, and three stockhelpers-perform such traditional warehouse func-tions as loading, unloading, storing, and deliveringmerchandise. The remaining 17 employees at thewarehouse constitute the Employer's customer serv-ice department and are classified as service techni-cians, service clerks, and a parts clerk/receptionist.There are approximately 250 selling and nonsellingemployees at the facilities involved.The record reveals that the bulk of the Employer'sincoming merchandise is initially received at theretail store dock area. Depending upon the size andquantity of the goods as well as present store needs,merchandise will either be unloaded and stored atthe retail store or sent to the warehouse for storage.The warehouse is used mainly for larger items, suchasmajor appliances. Again, depending on size andquantity, goods bound for the warehouse may bereceived, counted, and marked at the store dock, ormay go directly to the warehouse for counting,marking, and storage. Paperwork associated withincoming merchandise such as invoices or "checkingmemos" are handled by offices located in the retailstore.Goods stored in the warehouse are shuttled tothe store as needed, and items sold in the store areshuttled to the warehouse for consolidation andcustomer delivery.Overall supervision of the Employer's operation isvested in the store manager. He is assisted by twomerchandise managers, a comptroller, and an opera-tionsmanager. The operations manager is responsi-ble for all nonselling departments, including thewarehouse. Located at the warehouse are a servicemanager having responsibility with respect to thecustomer service department and a warehousemanager having immediate supervision over employ-ees engaged in warehousing and driving. The storemanager visits the warehouse once a iieek, and theoperations manager four or five times a week.Store sales personnel sometimes assist their depart-mental managers in taking warehouse inventories,and on occasion might assist the warehouse shuttledriver in loading or unloading merchandise. Salespersonnel call and sometimes visit the warehouse tocheck the level of goods in stock.The Employer's store manager testified that therewas temporary interchange between warehouse and 66DECISIONS'OF NATIONALLABOR RELATIONS BOARDstore dock employees. However, it appears suchinterchange was most extensive at the time when thenew complex opened and the Employer was seekingto normalize operations. Further, Petitioner's witnesstestified that interchange was a rare occurrence.There is no evidence of the existence of temporaryinterchange between warehouse employees and storesales personnel.While many of the Employer's personnel practicesand working conditions are uniform, certain distinc-tions between the warehouse and store do exist.Thus, warehouse employees report directly to thewarehouse for work, and punch in on a separateclock. Store employees work staggered shifts from9:30 a.m. to 9:30 p.m.; all warehouse employeeswork a single 8 a.m. to 5 p.m. shift. The retail store isopen on Saturdays; the warehouse functions withonly a single full-time employee on Saturdays.Warehouse employees receive infrequent overtime.Although the store remains open on certain holidays,the warehouse is closed.In view of the foregoing, and the record as a whole,we are persuaded that the unit primarily sought bythe Petitioner is appropriate.We note particularlythat 'the requested unit combines drivers and stockhelpers and that the latter are engaged in typicalwarehousing functions, under separate immediatesupervision, at a site geographically separate fromtheEmployer's retail store. The fact that certainchecking and marking functions are performed bothby store employees and warehouse employees doesnot destroy the separate and distinct community ofinterestwhich the requested employees share byreason of the driving and warehousing functions inwhich they are wholly engaged.'Accordingly,we shall direct an election in thefollowing unit which we find to be appropriate forthe purposes of collective bargaining within themeaning of Section 9(c) of the Act:Alltruckdrivers,helpers,and stock helperslocated at the Employer's Hagerstown, Marylandwarehouse, excluding all other employees, guardsand supervisors as defined in the Act.[Direction of Election omitted from publication.]2MEMBER KENNEDY, dissenting:I agree with the Regional Director's finding thatthewarehouse unit sought is inappropriate andwould affirm his dismissal of the petition.The Employer's retail store facility at Hagerstown,Maryland, consists of the store proper, an autoservice center, and a warehouse. The warehouse islocated approximately 2 miles from the store and theauto service center. The entire facility is under thesupervision of the store manager. Under the storemanager are two merchandise managers and anoperations manager. The two merchandise managersare responsible for the selling departments of thestore.Under the operations manager are the nonsell-ing departments of the store, auto service center,warehouse, and security employees. There is a singlepersonnel department for the entire Hagerstownoperation. Its functions include preparing the payrolland maintenance of all personnel records. It alsoscreens applicants for employment and sends theapplicants to either the merchandise managers or theoperations manager, depending upon the type of jobsought, for further interview and final decision as totheir hiring. In the case of warehouse employees thiswould be the operations manager. The protectiondepartment services the entire facility. All employeesof the Hagerstown operations have common benefits.They have the same holidays and vacation plan.They are eligible for identical benefits such as healthinsurance and life insurance.The warehouse is utilized solely as a supportiveoperation of the Hagerstown store. Warehousing isperformed throughout the Hagerstown facility. Inter-spersed throughout the store are four stock areasused for storage.Merchandise is also stored at theauto service center. The store has a receiving dockwhere most deliveries of merchandise are received.On receipt, the merchandise is checked against themanifest by receiving clerks, stock helpers, or otherstore employees. It is then priced by the markers, andthen either taken directly to a sales area, or stored inone of the four retail storage areas, or shuttled to thewarehouse. In some instances, it may be decided tosend the delivery directly to the warehouse, in whichcase the checking of the merchandise and pricemarking would be performed by the warehouse stockhelpers before being stored. The store, in addition tosellingmerchandise in stock in the store, alsomaintains a catalog operation whereby customerscan order from the Montgomery Ward catalog.Merchandise ordered through the catalog is deliveredto the store and warehoused at the store if thecustomer wants to pick it up and take it. If acustomer desires delivery of a catalog order, themerchandise would be sent to the warehouse forstorage until it can be delivered by the Employer'sdrivers through its customer delivery operations.The Employer has one shuttle-truck driver and twodelivery drivers.Merchandise is transferred betweenthe warehouse, store, and auto service center by theshuttle truck. The shuttle driver makes daily trips toiMontgomery Ward& Co., Incorporated181 NLRB 1132(1970);Sears,2 [Excelsiorfn. omitted from publication ]Roebuck andCo.,151NLRB 1356 (1965). MONTGOMERY WARD & CO., INC.67the store to deliver merchandise from the warehouse.He frequently takes the merchandise to the sellingfloor, sometimes with the assistance of the salespersonnel.When merchandise requiring delivery issold at the store, normally it would be removed fromthe sales area or storage area of the store by one ofthe two delivery drivers and often with the assistanceof a store employee. The delivery schedule for thedrivers is prepared by a delivery clerk who is locatedin the store. As previously indicated, the stockhelpers located in the warehouse perform essentiallythe same function that is performed by the stockhelpers and markers located at the store, which is thereceiving,marking, and storing of merchandise.There is temporary interchange between the stockhelpers of the store and the warehouse when requiredby the workload. During annual inventory periods,various employees from the store work in thewarehouse. Inventory records are maintained at thestore. Excluded from the unit found appropriate bythe majority is the service department located at thewarehouse. The repair service technicians of thisdepartment make adjustments or repairs to merchan-dise on the display, floor, in the homes of customers,and in the warehouse. Some of their work also relatesto the work performed by delivery drivers. The repairservice technicians frequently must follow up deliver-iesmade by' the drivers to finish the merchandiseassembly in the customer's home which a driver maynot have done properly. Also, damaged merchandisein the customer's home is brought back to the servicedepartment and then delivered back to the customerby either the driver or the service technician.It is evident that the warehouse and the store, andto a lesser extent the auto service center, have a highdegree of operated integration and operateas a singleentity.There is centralized labor relations. Theemployees in the unit found appropriate clearly sharea strong community of interest with the otheremployees. They have the same supervision withrespect to hiring and firing. They have the samebenefits. The work and job functions performed bymost of the unit employees are almost identical tothat performed by some of the store employees andthere is some interchange. I do not view the fact thatthe warehouse may be geographically separated fromthe store by a distance of approximately 2 miles as asufficient basis for finding a separate unit. It does notpreclude almost daily visits by the operationsmanager. The record shows thatsalespersonnel fromthe store also visit the warehouse three or four timesa week to check on merchandise.In two recent cases 3 'the Board has refused to findappropriate separate units for employees working ata detached warehouse where as ' here the warehousewas closely integrated with the store's retail opera-tion and a duplication of job functions existedbetween included and excluded employees. In bothof these cases, there was geographic separation. Inone casea distance of 1 mile and in the other 1-112miles.Ido not view the distance' of 2 miles in thepresent case to constitute a significant difference thatcalls for a different result.Iwould adhere to the principles applied in theseSearscases to this Montgomery Wardstore.Contra-ry to my colleagues, I would not find the unit inwhich they are directingan electionto constitute anappropriate unit.3 Sears, Roebuck and Co.,191 NLRB 398 (1971);Sears, Roebuck and Co.,191NLRB 442 (1971). See alsoJ.C. Penney, Company, Inc., Store No. 1957,Edina Minnesota216 NLRB No. 175(1975).